     Case 2:16-cv-01271-JTM-KWR Document 98 Filed 11/02/18 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF LOUISIANA

GULF FISHERMEN’S ASSOCIATION, et al.,                )       CIVIL ACTION NO.
                                                     )       2:16-cv-1271-JTM-KWR
                            Plaintiffs,              )
      v.                                             )       Section H
                                                     )       Honorable Jane Triche Milazzo
NATIONAL MARINE FISHERIES SERVICE,                   )
et al.,                                              )       Division 4
                                                     )       Magistrate Karen Wells Roby
                            Defendants.              )
                                                     )


                                   FINAL JUDGMENT

      Having granted Plaintiffs’ Motion for Summary Judgment and denied Defendants’
Motion for Summary Judgment, the following Relief is hereby GRANTED:

      1. Declaratory judgment that the Defendants violated the Administrative Procedure Act
         (APA) and Magnuson-Stevens Fishery Conservation and Management Act (MSA) by
         promulgating regulations and otherwise taking actions to implement the Fishery
         Management Plan for Regulating Offshore Aquaculture in the Gulf of Mexico. As set
         forth more fully in the Court’s September 25, 2018 Order, Congress did not grant the
         Defendants authority to regulate aquaculture as fishing under the MSA, and therefore,
         the regulations and any actions taken in promulgating and pursuant to them are ultra
         vires.

      2. Under the APA and MSA, all regulations, as finalized in 61 Fed. Reg. 1762-1800
         (Feb. 16, 2017) and codified in 50 C.F.R. Parts 600 and 622, and all actions pursuant
         to such regulations are hereby VACATED as ultra vires.




       November 2
Dated: _________________                          ___________________________
                                                  Hon. Jane Triche Milazzo
                                                  United States District Court Judge
